ADMINISTRATIVE ORDER
COSTA M. PLEICONES, Chief Justice of South Carolina.
Pursuant to the provisions of S.C. CONST. Art. V, § 4,
IT IS ORDERED that in addition to their other duties as circuit court judges, the following judges shall be assigned to preside over the Business Court Regions:
The Honorable D. Garrison Hill — Region One
The Honorable R. Markley Dennis, Jr. — Region Three
IT IS FURTHER ORDERED that in addition to their other duties as circuit court judges, the following judges shall continue to preside over the Business Court Regions:
The Honorable R. Lawton McIntosh — Region One
The Honorable George C. James, Jr. — Region Two
The Honorable Clifton Newman — Region Two
The Honorable Maite Murphy — Region Three
The Honorable Roger M. Young, Sr. — Region Three
The Honorable J. Derham Cole — At Large
The Honorable Alison Renee Lee — At Large
IT IS FURTHER ORDERED that the Honorable Edward W. Miller shall be removed from the rotation of assignments to new Business Court cases for Region One. Judge Miller shall continue to serve as a Business Court Judge for any cases to which he was previously assigned.
This Order is effective immediately.